In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                            ____________________
                               NO. 09-13-00456-CV
                            ____________________

                     TOMMIE ALLEN RINGO, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee
_______________________________________________________             ______________

                      On Appeal from the 1A District Court
                            Jasper County, Texas
                            Trial Cause No. 33274
________________________________________________________             _____________

                          MEMORANDUM OPINION

      The trial court denied a petition for expunction filed by Tommie Allen

Ringo and dismissed the civil case. In two issues, Ringo argues that the trial court

erred in denying his petition and that the trial court abused its discretion in ruling

on the petition without conducting a hearing where Ringo could appear personally

or by telephone. We affirm the trial court’s judgment.

      In his petition for expunction of the record in cause number 10715JD of his

arrest for arson, Ringo alleged that the offense was committed on June 1, 2009,

                                          1
 
 
 




that the charges were dismissed or quashed, and that the statute of limitations and

any tolling period had expired. Ringo attached to his petition a copy of a motion to

dismiss that stated that the State moved to dismiss cause number 10715JD because

Ringo had pleaded guilty and had been sentenced in cause number 10714JD, and a

signed order, dated December 14, 2009, dismissing cause number 10715JD

without prejudice. In the order on the petition for expunction, the trial court

included a finding that the two offenses arose out of the same criminal episode.

      In his first point of error, Ringo argues that the trial court’s order denying

Ringo’s petition for expunction must be reversed because Ringo petitioned the trial

court to expunge the records of his arrest for arson of a habitation on the basis that

the indictment was dismissed or quashed because the presentment was the result of

mistake, false information, or other similar reason indicating absence of probable

cause at the time of the dismissal to believe he committed the offense. See Tex.

Code Crim. Proc. Ann. art. 55.01(a)(2)(A)(ii) (West Supp. 2013). According to

Ringo, the trial court improperly treated his case as an offense for which Ringo

was acquitted, but which arose out of a single criminal episode as an offense for

which he was convicted. See id. art. 55.01(c).

      We agree that Ringo has not alleged, and the record does not establish, that

Ringo was acquitted or pardoned for the arson charged in cause number 10715JD,

                                          2
 
 
 




as required for an expunction under article 55.01(a)(1)(A) or (b)(1), and that,

consequently, article 55.01(c) does not apply to the case as pleaded by Ringo.

However, Ringo affirmatively pleaded facts that establish he is not entitled to have

his records expunged under article 55.01(a)(2). The documents attached to Ringo’s

petition show that the indictment in cause number 10715JD was dismissed because

Ringo pleaded guilty and was sentenced in another case. They do not show the

indictment in cause number 10715JD was dismissed because the presentment was

made because of mistake, false information, or similar reason indicating the

absence of probable cause to believe Ringo committed the offense, as required for

expunction under article 55.01(a)(2)(A)(ii). See id. art. 55.01(a)(2)(A)(ii). Ringo

also alleged he had been indicted for the arson arrest he was seeking to have

expunged; therefore, he could not have been entitled to an expunction based on the

State’s failure to secure an indictment. See id. art. 55.01(a)(2)(A)(i). Finally,

Ringo alleged the offense occurred June 1, 2009; therefore, Ringo could not have

been entitled to an expunction of an arrest for an offense for which the applicable

limitations period had expired. See id. art. 55.01(a)(2)(B); see also Tex. Code

Crim. Proc. Ann. art. 12.01(2)(F) (West Supp. 2013).

      Additionally, expunction is unavailable if the offense resulted in any final

conviction. See In re J.O., 353 S.W.3d 291, 293-94 (Tex. App.—El Paso 2011, no

                                         3
 
 
 




pet.) (an arrest for possession of marijuana “resulted” in a final conviction when

the petitioner entered a guilty plea to disorderly conduct). Ringo concedes the

charge for arson of a habitation was dismissed in connection with his plea bargain

in cause number 10714JD. Because the charge resulted in a final conviction, Ringo

is not entitled to an expunction. Id. We, therefore, overrule Ringo’s first point of

error.

         In his second point of error, Ringo claims the trial court abused its discretion

by ruling on Ringo’s petition for expunction without conducting a hearing where

Ringo could appear in person or by telephone. “A trial court may rule on an

expunction petition without conducting a formal hearing and without considering

live testimony, if it has at its disposal all the information it needs to resolve the

issues raised by the petition.” Ex parte Mason, No. 05-11-00046-CV, 2013 WL
1456632, at *2 (Tex. App.—Dallas Apr. 9, 2013, pet. denied) (mem. op.). Here,

the trial court’s order denying Ringo’s request for findings of fact and conclusions

of law indicates the trial court was able to resolve Ringo’s request for expunction

by reviewing the record before it. Because the record establishes that the trial court

had the information it needed at its disposal to resolve the issues raised by the

petition for expunction, the trial court did not err in refusing to conduct a formal

hearing.

                                             4
 
 
 




      Ringo argues that if a hearing had been conducted, he would have presented

evidence that the arson resulting in his conviction in cause number 10714JD

occurred two weeks apart from and on the opposite end of the street from the arson

that was charged in cause number 10715JD and ultimately dismissed without

prejudice. Thus, Ringo argues, the arson charged in cause number 10715JD and

the arson charged in cause number 10714JD arose out of different “criminal

episodes,” precluding application of article 55.01(c). We have already concluded,

however, that article 55.01(c) does not apply in this case because Ringo did not

allege, and the record does not establish, that Ringo was acquitted of the arson

charged in cause number 10715JD. We note, however, that this information, if

presented to the trial court, would not have established that the offenses alleged in

the two cause numbers arose out of different criminal episodes. See Tex. Penal

Code Ann. § 3.01 (West 2011) (describing criminal episode as the commission of

two or more offenses, where the offenses are committed pursuant to the same

transaction or two connected transactions, or offenses that are the repeated

commission of the same or similar offenses). We overrule issue two, and affirm the

trial court’s judgment.




                                         5
 
 
 




      AFFIRMED.


                                           ________________________________
                                                     CHARLES KREGER
                                                         Justice


Submitted on March 6, 2014
Opinion Delivered March 27, 2014

Before McKeithen, C.J., Kreger and Johnson, JJ.




                                       6